WIEAND, Judge,
dissenting:
I respectfully dissent. Contrary to the majority, I do not view this case as one in which the Commonwealth showed only a failure to perform a promise. This, rather, is a case in which the Commonwealth showed and a jury found that the appellant, William Graham, had absconded with three hundred and fifty ($350) dollars given him by a police informant upon the assurance that he would use the money to make an immediate purchase of cocaine. These circumstances, in my judgment, constituted the crime of theft by deception in violation of 18 Pa.C.S. § 3922.
The facts of this case are readily distinguishable from those in Commonwealth v. Gallo, 473 Pa. 186, 373 A.2d 1109 (1977), upon which the majority relies. In Gallo, the appellant entered into a legitimate business contract which was to be performed within ninety days. Noting that the appellant had given the other party to the contract his correct phone number and post office box, the Supreme Court concluded that “ ‘there was no evidence that the appellant attempted to abscond____’ ” Commonwealth v. Gallo, supra, 473 Pa. at 191, 373 A.2d at 1112, quoting Commonwealth v. Gallo, 236 Pa.Super. 557, 566, 345 A.2d 747, 752 (1975) (Cercone, J. dissenting). Thus, the Commonwealth’s evidence showed only a failure by Gallo to perform his contract in a timely manner.
In the instant case, by contrast, appellant took money from a police informant for the express purpose of making an immediate purchase of cocaine. While the informant waited, appellant entered a bar and disappeared. When, after an hour, the informant went into the bar in search of appellant, appellant was nowhere to be found. He had absconded without delivering the cocaine and without returning the money. A jury could infer from these circumstances that appellant had absconded with the money entrusted to him by the informant and without any intent to *401use it for the purpose for which it had been advanced. To impose criminal liability under these circumstances will not in any way constitute a broad interpretation of the statute which will “jeopardize normal business practices.” See: Commonwealth v. Quartapella, 372 Pa.Super. 400, 402, 539 A.2d 855, 856 (1988), citing Commonwealth v. Gallo, 473 Pa. 186, 373 A.2d 1109 (1977). See also: Toll, Pennsylvania Crimes Code Annotated § 3922 at 431-432, quoting Model Penal Code Comment: (T.D. No. 2, pp. 65-73). I would hold, therefore, that the Commonwealth produced sufficient evidence to sustain appellant’s conviction for theft by deception.
Appellant argues further that he was not tried within the time constraints of Pa.R.Crim.P. 1100. This case was pending in the trial court, however, on December 31, 1987, when amended Rule 1100 became effective. Appellant was not then incarcerated while awaiting trial. Therefore, amended Rule 1100 had the effect of extending the time within which to commence trial on the charges against him from 180 to 365 days. See: Commonwealth v. Palmer, 384 Pa.Super. 379, 558 A.2d 882 (1989). Because appellant was tried within 365 days after the filing of the complaint, his Rule 1100 argument is lacking in merit.
Finding no merit in appellant’s remaining issues, I would affirm the judgment of sentence.